Case 4:19-cr-00264-SDJ-KPJ Document 134-1 Filed 12/11/19 Page 1 of 1 PageID #: 929



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION


  UNITED STATES OF AMERICA                          §

  V.                                                §           CRIMINAL NO. 4:19-CR-00264

  WILLIAM GRANT ALLBROOK (5)                        §           Judge Sean D. Jordan


                                                ORDER


          ON THIS DAY came on to be heard Defendant’s Motion to Continue Pretrial Conference

  and All Trial-Related Deadlines and after having considered the pleadings and arguments of

  counsel, the Court is of the opinion that said motion should be and the same is hereby in all respects

  GRANTED.




  ORDER                                                                                          PAGE 1
